Exhibit 10.1




AMENDMENT NO. 5 TO CONVERTIBLE DEBENTURES


This Amendment No. 5 (“Amendment”) is made as of July 18, 2007 to the
Convertible Debentures (collectively, the “Convertible Debentures”) issued under
the Securities Purchase Agreement dated August 28, 2006 (the “SPA”) by and
between Cornell Capital Partners, LP (“Cornell Capital”) and Mobilepro Corp.
(the “Company”) for loans totaling $7,000,000 from Cornell Capital.
 
WHEREAS, the Company had been paying to Cornell Capital weekly payments of
$300,000 in principal payments plus interest on the outstanding principal
balance of the Convertible Debentures commencing April 5, 2007 in place of the
original amount of $125,000 in scheduled payments commencing January 2, 2007
(the “Scheduled Payments”) in accordance with Amendment No. 3 to Convertible
Debentures dated April 2, 2007 between the Company and Cornell Capital;


WHEREAS, pursuant to Amendment No. 4 to Convertible Debentures dated May 11,
2007 all Scheduled Payments were suspended until July 1, 2007 since the Company
expected to engage in a transaction to generate sufficient cash to pay the
principal and interest owed under the Convertible Debentures;


WHEREAS, the Company has executed a Purchase Agreement dated June 29, 2007
pursuant to which it will sell certain of its telephony businesses and will be
able to extinguish all principal and interest owed under the terms of the
Convertible Debentures as those businesses are sold in stages; and


  WHEREAS, the parties to this Agreement desire to amend the Convertible
Debentures to defer payment of principal and interest under the Scheduled
Payments until January 1, 2008.


NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


Section 1. Amendment to Section 1.02 of the Convertible Debentures. Section 1.02
of the Convertible Debentures is hereby amended and restated in its entirety as
follows:


Section 1.02 Payments.


 
 

--------------------------------------------------------------------------------

 
(a) The Company shall make weekly scheduled payments (“Scheduled Payments”)
consisting of at least $125,000 of principal, commencing with the first
Scheduled Payment which shall be due and payable on January 1, 2008. Interest
payments on the outstanding principal balance hereof shall be due and payable
with the principal payment installments above (accruing from the date hereof in
accordance with the terms of the Convertible Debentures); provided that subject
to Cornell Capital and/or the Company receiving a legal opinion that it can sell
shares of the Company’s Common Stock under Rule 144 of the Securities and
Exchange Commission (the “Commission”), the Company shall exercise conversions
of the outstanding Convertible Debentures commencing on September 1, 2007 at the
Payment Conversion Price set forth herein in the maximum amount permitted in
accordance with the volume limits under Rule 144 to the extent that they apply
and equal to the Scheduled Payments to the extent that such volume limits do not
apply. Upon exercise of such conversions by the Company, Cornell Capital may
commence sales of the Company’s Common Stock to reduce the outstanding principal
and interest due under this Debenture. The Company shall have the right to make
each Scheduled Payment in shares of Common Stock, which shares shall be valued
at the lower of the Conversion Price then in effect or a price equal to a seven
percent (7%) discount to the average of the two lowest daily volume weighted
average prices of the Common Stock as quoted by Bloomberg, LP for the five (5)
trading days immediately following the Scheduled Payment date (the “Payment
Conversion Price”), provided that such shares are either (i) freely tradeable
under Rule 144 of the Commission, (ii) registered for sale under the Securities
Act of 1933, or (iii) freely tradeable without restriction in the hands of the
Holder. All payments in respect of the indebtedness evidenced hereby shall be
made in collected funds (unless paid in shares of Common Stock) and shall be
applied to principal, accrued interest and charges and expenses owing under or
in connection with this Debenture in such order as the Holder elects, except
that payments shall be applied to accrued interest before principal.
Notwithstanding the foregoing, this Debenture shall become due and immediately
payable, including all accrued but unpaid interest, upon an Event of Default (as
defined in Section 3.01 hereof). Whenever any payment or other obligation
hereunder shall be due on a day other than a business day, such payment shall be
made on the next succeeding business day. Time is of the essence of this
Debenture. The Company shall be permitted to prepay any amounts owed under this
Debenture if the price of the shares of the Company’s Common Stock is less than
$0.275 per share and also may, at its option, increase any scheduled payment to
$750,000 (payable in cash or Common Stock as set forth above) without incurring
any penalties or fees. Nothing contained in this paragraph shall limit the
amount that the Holder can convert at any time.


Section 2. Effect of Amendment. Except as amended hereby, the Convertible
Debentures shall continue in full force and effect and are hereby incorporated
herein by this reference. 


Section 3. Governing Law. This Amendment shall be governed by and construed
under the laws of the State of New Jersey.  


Section 4. Titles and Subtitles. The titles of the sections and subtiles of this
Amendment are for convenience of reference only and are not to be considered in
construing this Amendment.


Section 5. Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original, and all of which shall constitute one and the
same instrument.


 
-2-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
as of the date first set forth above.


 

        MOBILEPRO CORP.  
   
   
    By:   /s/ Jay O. Wright  

--------------------------------------------------------------------------------

Name: Jay O. Wright   Title: Chairman and CEO

 
 

       
CORNELL CAPITAL PARTNERS, LP
 
By: Yorkville Advisors, LLC
Its: Investment Manager
 
   
   
    By:   /s/ Troy J. Rillo  

--------------------------------------------------------------------------------

Name: Troy J. Rillo   Its: Managing Director

 
 
-3-

--------------------------------------------------------------------------------

